Dismissed and Memorandum Opinion filed April 1, 2004








Dismissed and Memorandum Opinion filed April 1, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00229-CR
NO. 14-04-00230-CR
____________
 
CALVIN DEWAYNE
WILCOX, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
263rd District Court
Harris County,
Texas
Trial Court Cause Nos. 949,545
& 949,546
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered guilty pleas to two indictments alleging
offenses of aggravated robbery.  In
accordance with the terms of plea bargain agreements with the State, on
February 2, 2004, the trial court sentenced appellant to confinement for thirty  years in the Institutional Division of the
Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal for both cases.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant=s right to appeal in each case in
which the court certified that these are a plea bargain cases, and the
defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 1, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman. 
Do Not Publish C Tex. R. App.
P. 47.2(b).